Citation Nr: 0108835	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, prior to January 18, 2000.

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, from January 18, 2000.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from October 1967 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In August 2000, the veteran, 
sitting in Muskogee, was afforded a videoconference hearing 
with the undersigned Board member, sitting in Washington, 
D.C.  At the hearing, the veteran asserted that his service-
connected post-traumatic stress disorder (PTSD) prevented him 
from obtaining and maintaining substantially gainful 
employment, however, his representative clearly and 
specifically indicated that they were not pursuing a claim 
for a total rating based upon individual unemployability. 


REMAND

In January 2000, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective from January 30, 
1998.  In June 2000, the RO awarded a 50 percent evaluation, 
effective from January 18, 2000.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, i.e., "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veterans contends that the manifestations of his service-
connected post-traumatic stress disorder (PTSD) were more 
severe than represented by the initial 30 percent rating and 
warrant more than the currently assigned 50 percent rating.  
At his Board hearing, the veteran complained of sleep 
difficulty, including nightmares, social isolation and 
irritability and said he was unable to drive alone due to 
disorientation.  He also described having panic attacks and 
flashbacks and had attempted suicide.  Although the veteran 
had a past problem with alcohol, he said he joined Alcohol 
Anonymous and stopped drinking approximately 12 years ago.  
He testified that he had not worked since 1995 when he 
developed knee problems and, while hospitalized, learned that 
he had PTSD.  

The veteran reported that he was hospitalized in April and 
May 2000 at the VA hospital in Little Rock, Arkansas, and 
successfully completed a month-long PTSD program.  According 
to the discharge summary, the veteran's PTSD symptoms were 
considered "chronic and severe".  However, clinical records 
associated with the veteran's PTSD hospital treatment are not 
in the claims file and the Board believes they should be 
obtained prior to consideration of his claims.  See Veterans 
Claims Assistance Act of 2000, P. L. No. 106-475 § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran also stated that the VA medical center 
in Oklahoma City, Oklahoma, provided all other pertinent 
outpatient psychiatric treatment.  However, outpatient 
records dated after September 1999 are not of record.

Additionally, VA has not afforded the veteran a VA 
psychiatric examination since his recent completion of the 
PTSD in-patient program.  While an April 1998 private 
psychological evaluation report diagnosed chronic and severe 
PTSD, when examined by VA in September 1999, only mild to 
moderate PTSD was diagnosed, As noted above, in May 2000, the 
veteran's symptoms were described as chronic and severe.  The 
Board believes a new VA examination is warranted to more 
accurately assess the current status of the veteran's 
service-connected PTSD.

The veteran also testified that he had repeatedly applied for 
and been denied Social Security Administration (SSA) 
disability benefits.  In conjunction with a recent SSA 
application, the veteran was examined in January 2000 by a 
psychologist who diagnosed PTSD.  It is unclear if SSA has 
found the veteran totally disabled and, if so, on what basis.  
Records pertinent to the veteran's SSA claim for benefits are 
not associated with the claims folder and the Board believes 
they should be obtained.  Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1 The RO should attempt to obtain and 
associate with the claims file any 
records, including psychiatric 
treatment records since September 1999 
from the VA medical center in Oklahoma 
City, Oklahoma. The RO should also 
request all pertinent group and 
individual psychotherapy records, and 
any psychological test results, from 
the veteran's April and May 2000 
hospitalization at the VA medical 
center in Little Rock, Arkansas, and 
associate them with the claims folder.

2 The RO should contact the Social 
Security Administration and request a 
copy of any determination that denied 
or awarded the veteran disability 
benefits and a copy of all documents 
considered in connection with a 
decision granting or denying his claim 
for disability benefits and associate 
them with this file.

3 Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The physician 
is requested to review the veteran's 
claim file.  The physician should then 
examine the veteran.  All indicated 
testing should be conducted and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the 
record, the physician should offer an 
opinion of the extent to which the 
veteran's service-connected PTSD 
interferes with his ability to work.  
In addition, based upon a review of 
the record and the examination, the 
examiner should assign a score on the 
Global Assessment of Functioning (GAF) 
scale consistent with the American 
Psychiatric Association's Diagnostic 
and Statistical Manual for Mental 
Disorders, Fourth Edition (1994), and 
explain what the assigned score 
represents.  The claims folder should 
be made available to the examiner for 
review before the examination and the 
examiner is requested to note in the 
examination report that such a review 
was performed.  Reasons and bases 
should be provided for all opinions.

4 Thereafter, the RO should readjudicate 
the claims for a rating in excess of 
30 percent for PTSD prior to January 
17, 2000 and for a rating in excess of 
50 percent from January 18, 2000.  If 
the benefits sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




